                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

In re: JIT Industries, Inc.                     )          Case No.: 18-80892-CRJ-11
       EIN: xx-xxx7267                          )
                                                )
               Debtor.                          )          CHAPTER 11

          EIGHTH MOTION FOR APPROVAL OF INTERIM PROFESSIONAL FEES
            AND EXPENSES FOR CHAPTER 11 DEBTOR’S ATTORNEYS

       COMES NOW the duly appointed and acting Debtor-in-Possession in the above styled
Chapter 11 case, and shows the Court as follows:

                                     General Background

       1.     On March 23, 2018, the Debtor commenced with this Court a voluntary case
under Chapter 11 of Title 11, United States Code (the "Bankruptcy Code").

       2.     The Debtor continues to be authorized to operate the business as Debtor-in-
Possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code.

       3.      On April 11, 2018, this Court approved the employment of Sparkman, Shepard &
Morris, P.C. as Debtor’s counsel. That day, this Court also entered an Order approving the
Debtor’s Motion to allow its attorneys to send monthly notices of attorney’s fees and expenses
incurred (the “Monthly Fee Notices”) to the Debtor’s 20 largest unsecured creditors, all parties
requesting notice, any committees appointed in this matter, the Bankruptcy Administrator (the
“Notice Parties”).

       4.      This Court’s order of April 12, 2018 also orders the Debtor’s counsel to file with
the Court, beginning on July 2, 2018, and serve upon the Notice Parties not more than once every
90 days an interim application for allowance of compensation and reimbursement of expenses,
pursuant to 11 U.S.C. §331, of the amounts sought in the Monthly Fee Notices filed during such
period (the “Interim Fee Application”). The Interim Fee Application must include a summary of
the Monthly Fee Notices that are the subject of the request and any other information requested
by the Court or required by the Local Rules.

                                       Relief Requested

       5.     The said professional currently employed by the Debtor has previously served
Monthly Fee Notices for the months of December 2019, January, and February 2020, with
balances due on each as shown below:




Case 18-80892-CRJ11           Doc 276 Filed 03/30/20 Entered 03/30/20 09:28:32             Desc
                                Main Document    Page 1 of 3
December 2019        Compensation: $2,931.50 (80% paid) / Expenses: $146.60 (100% paid)
                     Total: $3,078.10
                     Date of Notice: January 10, 2020
                     Amount of fees unpaid and to be satisfied by Debtor after Court approval
                     of this present application: $586.30

January 2020         Compensation: $3,655.00 (80% paid) / Expenses: $37.70 (100% paid)
                     Total: $3,692.70
                     Date of Notice: February 7, 2020
                     Amount of fees unpaid and to be satisfied by Debtor after Court approval
                     of this present application: $731.00

February 2020        Compensation: $3,140.50 (80% paid) / Expenses: $114.60 (100% paid)
                     Total: $3,255.10
                     Date of Notice: March 3, 2020
                     Amount of fees unpaid and to be satisfied by Debtor after Court approval
                     of this present application: $628.10

TOTAL COMPENSATION AND FEES INCURRED DURING THIS PERIOD:
              Compensation:    $ 9,727.00
              Expenses:        $ 298.90
              Combined Total:  $10,025.90

      6.      No agreement exists between the attorney and any other person or entity
whatsoever for the sharing of compensation or expenses in this case.

      7.     This application is brought under the provisions of Sections 327, 328, 330, 331 of
the United States Bankruptcy Code and Rule 2016 of the Federal Rules of Bankruptcy
Procedure.

         WHEREFORE, the Debtor requests that the Court: enter an Order approving such
compensation and expenses and authorizing the Debtor to pay same; and grant other and further
relief as the Court deems just and proper.

       Respectfully submitted this the 30th day of March, 2020.

                                            /s/ Tazewell T. Shepard
                                            Tazewell T. Shepard
                                            Attorney to Debtor-in-Possession

                                            SPARKMAN, SHEPARD & MORRIS, P.C.
                                            P. O. Box 19045
                                            Huntsville, AL 35804
                                            Tel: (256) 512-9924
                                            Fax: (256) 512-9837




Case 18-80892-CRJ11        Doc 276 Filed 03/30/20 Entered 03/30/20 09:28:32              Desc
                             Main Document    Page 2 of 3
                               CERTIFICATE OF SERVICE

       This is to certify that I have this the    30th day of March, 2020 served the foregoing
Monthly Fee Notice upon the Debtor’s 20           largest unsecured creditors, all other persons
requesting notice, Richard Blythe, Office of     the Bankruptcy Administrator, P.O. Box 3045
Decatur, AL 35602 by depositing said copies      in the United States Mail in properly addressed
envelopes with adequate postage thereon.

                                                 /s/ Tazewell T. Shepard
                                                 Tazewell T. Shepard




Case 18-80892-CRJ11        Doc 276 Filed 03/30/20 Entered 03/30/20 09:28:32               Desc
                             Main Document    Page 3 of 3
